Citation Nr: 1409688	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service connected inflammatory spondyloarthritis of the lumbothoracic spine.

2.  Entitlement to an initial disability rating in excess of 20 percent for service connected sacroiliitis and left hip joint capsule dysfunction.

3.  Entitlement to an initial disability rating in excess of 10 percent for service connected inflammatory spondyloarthritis of the cervical spine.

4.  Entitlement to an initial disability rating in excess of 10 percent for service connected chronic headaches.

5.  Entitlement to a disability rating in excess of 20 percent for service connected inflammatory spondyloarthritis with history of a stress fracture of the right pubic ramus and sacroiliac joint sclerosis.

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claims for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2014 letter, the Veteran's representative stated that the Veteran's service-connected inflammatory spondyloarthritis of the lumbothoracic spine, sacroiliitis and left hip joint capsule dysfunction, inflammatory spondyloarthritis of the cervical spine, chronic headaches, and inflammatory spondyloarthritis with history of a stress fracture of the right pubic ramus and sacroiliac joint sclerosis have worsened since her last VA examination and many years have passed since her last examination in November 2008.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Reexamination under 38 C.F.R. § 3.327 is warranted.

The Veteran stated in a July 2009 statement that she has been rated as 100% unemployable by the VA Vocational Rehabilitation and Employment Services in April 2009 and cannot function as a productive person in her community.  An April 2009 letter did state that vocational rehabilitation and employment services were unavailable to her as it was not reasonable to expect that she would be able to train or get a suitable job at that time.  The April 2009 letter referenced physical therapy notes of M.R. dated March 2009 and a medical report of Dr. R dated February 2009, which are not of record.  There is no medical evidence assessing whether the Veteran's service connected disabilities, in the aggregate, preclude meaningful employment.  An examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her claimed disabilities, including physical therapy notes of M.R. dated March 2009 and medical report of Dr. R dated February 2009.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  After associating all outstanding records with the claim folder, schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's service-connected inflammatory spondyloarthritis of the lumbothoracic spine, sacroiliitis and left hip joint capsule dysfunction, inflammatory spondyloarthritis of the cervical spine, chronic headaches, and inflammatory spondyloarthritis with history of a stress fracture of the right pubic ramus and sacroiliac joint sclerosis.

The entire file must be reviewed by the examiner.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion given, without resorting to speculation, and resolving any conflicting medical opinions must be provided.

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


